UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                     1/31/2020
 RICARDO LORI,
                             Plaintiff,
                                                                   19-CV-5835 (VSB)
              -against-
                                                                         ORDER
 GROOP INTERNET PLATFORM, INC.
 individually
 doing business as
 Talkspace,
                    Defendant.


VERNON S. BRODERICK, District Judge:

       It has been reported to the Court that the mediation in this case was successful.

Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within thirty (30) days.

SO ORDERED.

Dated: January 31, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
